Citation Nr: 0946722	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of the Veteran's death, as the Veteran's surviving spouse.  

2.  Entitlement to nonservice-connected death pension 
benefits as the Veteran's surviving spouse.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to 
January 1943, and from August 1945 to February 1946.  He died 
in November 1994.  The appellant has asserted she is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
found the appellant was not eligible for DIC benefits, 
nonservice-connected death pension, and accrued benefits.  
She filed a timely notice of disagreement, initiating an 
appeal of these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her December 2008 VA Form 9, the appellant requested a 
personal hearing at the RO before a Veterans Law Judge.  
There is no indication in the record that such a request was 
withdrawn.  Therefore, because she has not yet been afforded 
such a hearing, a remand of this appeal is required.    

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a member of the Board of Veterans' 
Appeals sitting at the RO in Manila, 
Republic of the Philippines, in the order 
that the request was received.  She also 
must be afforded timely notification of 
this hearing and she should be apprised of 
her right to a videoconference hearing in 
the alternative.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

